Citation Nr: 1626298	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy.

2.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the low back (low back disability).

3.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1966 to January 1971, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2010 rating decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The November 2009 decision denied an increased evaluation for diabetes, and granted increased 20 percent evaluations for lower extremity peripheral neuropathies, effective June 26, 2009, the date of receipt of the claims.  The January 2010 decision denied an increased evaluation for a low back disability.  The Veteran expressed his disagreement with the evaluations assigned.

In November 2012, these claims were remanded to the Agency of Original Jurisdiction (AOJ) for further development; they are now returned to the Board.  The Board notes that the November 2012 decision incorrectly characterized the matters with regard to lower extremity neuropathy as including the period prior to receipt of the claim.  This period is actually outside the appellate evaluation period, and the Veteran has not disagreed with the assigned effective date for the increase.  The Board has corrected the error.  As no benefit was granted, and may not be as a matter of law under 38 C.F.R. § 3.400, the veteran is not prejudiced by this action.

Also in November 2012, the Board reopened and remanded the question of service connection for a vision disability as secondary to diabetes.  In an August 2013 decision, the AOJ granted the benefit sought, and assigned a noncompensable rating.  The disability was therefore combined with diabetes, as above.  The Veteran has not disagreed with the 0 percent evaluation for his vision impairment, however, and so that aspect of the issue is not before the Board.

Finally, the Board declined to reopen previously denied claims with regard to the left and right knees; these denials are final, and the matters are no longer on appeal.

The Veteran and his wife testified at a hearing held before the undersigned at the RO in May 2012; a transcript of the hearing is associated with the claims file.

As was noted in the November 20102 Board decision, a claim to reopen a previously denied claim of service connection for a cervical spine disability was raised by the record, but had not yet been adjudicated by the AOJ.  The Veteran has continued to submit information regarding his neck, as in July 2014.  The Board did not have jurisdiction over the matter in 2012, and it was referred to the AOJ for appropriate action.  It does not appear, though, that any action has been taken, and so the claim is again referred.  In an April 2016 brief, the Veteran's representative also claimed increased evaluation for upper extremity neuropathy.  These claims are also referred.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

As the Veteran has already been awarded a total disability rating based on individual unemployability (TDIU), no such claim is inferred as part and parcel of his current claims for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  To the extent the Veteran and his representative argue regarding the impact of service-connected conditions on occupational function, such are addressed as part of the extraschedular rating analysis below.

The issues of evaluation of right and left lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Diabetes has not required the regulation of activities for purposes of blood sugar control; limitations on activity are imposed on the Veteran as a result of secondary disabilities, and not for control of the underlying disease.

2.  The low back disability is not manifested by ankylosis of any spinal section, nor are incapacitating episodes totaling six weeks or more over the past year shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for an evaluation in excess of 40 percent for a low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  August and November 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).    

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been afforded the Veteran; the examiners have made all clinical findings necessary to application of the rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication purposes.

At the Veteran's May 2015 hearing, the undersigned discussed the elements of each of the claims on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Diabetes

The rating criteria for diabetes are successive.  "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008). 

The criteria provide that when diabetes is manageable by a restricted diet alone, a 10 percent rating is assigned.  A 20 percent rating is warranted when insulin or an oral hypoglycemic agent are needed in conjunction with diet for disease management.  When insulin, diet, and regulation of activities are necessary, a 40 percent rating is needed.  When insulin, diet, and regulation of activities are needed and there are episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, a 60 percent rating is assigned.  Total disability is found where diabetes management requires more than one daily injection of insulin, restricted diet, and regulation of activities, along with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Importantly, the 100 percent criteria include a definition of "regulation of activity;" such is the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Code 7913.  As with all the other criteria for evaluation of diabetes, it is aimed as control of blood sugar, and not as a descriptor of physical capacity.  The Board notes that the diabetes examination worksheet includes the following: "NOTE: For VA purposes regulation of activities can be defined as avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes."

Review of VA examinations in September 2009 and March 2103 reveals that both examiners stated that there is no regulation of activity required.  Private medical records from the Veteran's diabetes care provider include no instructions to regulate activity; they focus on monitoring of blood sugars and use of insulin.  VA treatment records are similarly silent; to the extent they note limited activity, it is secondary to pain or physical capacity, and unrelated to blood sugar control.  Records in fact indicate the Veteran should be exercising as much as he can tolerate to support his diabetes treatment.  This is the opposite of the required regulation.
The Veteran, as is noted, does consistently report that his capacity for activity, even walking, is markedly reduced.  He properly, and in agreement with medical records, attributes such at least in part to diabetes-related conditions.  Peripheral neuropathies in particular are reported to affect him.  However, these reports go to physical capacity, and not to blood sugar control.  They therefore do not fall within the manifestations contemplated by the applicable criteria. 

The Board notes that in rating other disabilities, these complaints and manifestations are considered and compensated as part of those separate conditions.  Even if the Board were to determine that the complaints fall within the Code 7913 criteria, they could not be relied upon to support a yet higher diabetes evaluation, as they are already compensated under other Codes.  Compensating them again would result in prohibited pyramiding.  38 C.F.R. § 4.14.  

Accordingly, in the absence of evidence supporting the required element of regulation of activities the preponderance of the evidence is against the claim, and as such the next higher successive evaluation cannot be assigned for diabetes.

	Low Back

The Board initially notes that the 40 percent evaluation for a low back disability has been in effect at the same level since March 1, 1986, a period of 30 years.  This means that the rating is protected at this level, and may not be reduced absent a showing of fraud.  38 C.F.R. § 3.951(b).

The Veteran is currently evaluated under the criteria of Code 5243, for intervertebral disc disease.  Either of two sets of criteria may be applied.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

The Veteran has not alleged any periods of incapacitation; while he stresses the functional limitations imposed by his back, particularly due to pain, he has not reported needing bed rest or that a doctor has advised such.  Post service treatment and examination records reflect no periods of bed rest or total incapacitation.  In the absence of any medical statement indicating that bed rest and regular treatment were required, or even lay statements raising the issue, the definition of "incapacitating episode" has not been met at any time during the appellate period.  Evaluation under these criteria is therefore not appropriate.

Under the alternative General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

To warrant an evaluation in excess of the currently assigned 40 percent rating, there must be unfavorable ankylosis of the lumbar spine, or unfavorable ankylosis of the entire spine.  Neither is present , and has not been at any time during the appellate period.  Doctors have consistently noted, in fact, that the Veteran retains a quite favorable range of motion of the low back.  It is not immobile.  Flexion in December 2009 was to 70 degrees in flexion, both before and after repetitive motion testing, and in March 2013, flexion was to 80 degrees before and after repetitive motion testing.  Both examiners recognized that the motion was less than normal, and acknowledged the impact of pain, weakness, fatigue, and incoordination on the Veteran, but did not find any functional impairment greater than that actually measured.  

The Veteran does use a walker, and reports that as a practical matter his mobility is severely limited, with walking down to five minutes over short distances.  Pain is his greatest limiting factor.  However, his reports do not indicate fixation or immobility of the low back.  Simply put, he retains movement in the lumbar spine to some degree, and hence even upon consideration of the impact of pain and the other DeLuca factors, no unfavorable ankylosis or its functional equivalent is shown.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 40 percent for degenerative disc disease of the low back is not warranted.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy, is denied.

An evaluation in excess of 40 percent for degenerative disc disease of the low back is denied.


REMAND

With regard to the evaluation for left and right lower extremity peripheral neuropathy, remand is required for examinations.  In November 2012, the Board determined that updated findings were required to properly assess the neurological disabilities.  An examination was secured in March 2013, in which the examiner described the current manifestations of the peripheral neuropathies.  The AOJ determined that this examination was inadequate, as the examiner had not offered an opinion as to the severity of the conditions under the rating schedule.

The Board would note that this is NOT an inadequacy.  Assignment of an evaluation under the Schedule is the responsibility of the finder of fact, not the examiner.  The adjudicator is charged with interpreting the competent and credible evidence of record as whole and reconciling such to accurately reflect the disability.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2.  While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator.  As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder.  Moore, supra. 

Nevertheless, there are inadequacies in both examinations.  A new VA examination was secured in August 2013.  Unfortunately, the examiner repeats contradictory findings and statements regarding the severity of the service-connected conditions from March 2013.  He cites findings of "severe" sensory disturbances of the limbs, and absent deep tendon reflexes in one section, and then refers to "slight" sensory decrease and reduced (but present) reflexes in another.  The August 2013 examiner then concludes the impairment is moderate and cites only some of the previously recited findings, without explaining why other more severe findings were ignored.  The Board cannot determine from the reports exactly how severe the neuropathies are, or assess their functional impact.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA peripheral nerves examination.  The examiner should conduct all objective testing (EMG, NCV, etc.) which may be helpful in assessing the severity of the lower extremity neurological impairment.

The examiner must describe in detail all current signs, symptoms, and manifestations of the Veteran's diabetic neuropathies and radiculopathies of the lower extremities.  The examiner must discuss the functional impacts of such as well.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


